DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant Arguments/Remarks Made in an Amendment received on February 17, 2022. Claims 1-21 are currently pending and claims 12-21 are currently withdrawn from consideration.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on February 17, 2022.  These drawings are Figures 2DD, 4, and 7. Drawings 4 and 7 annotating the fastener connector portion cavity [89] and the third finger [112c], respectively are accepted. Figure 2DD annotating the third cross sectional distance [67] is not accepted, because it appears to have the same dimension as the second cross sectional distance [66] shown in Figure 2D. Therefore, the drawings, specifically Figure 2DD is objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "third cross-sectional distance" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in the preamble “An insertion guide in combination with a fastener comprising”. It is unclear whether applicant is trying to claim a system comprising a guide and a fastener or a guide that can be used with a fastener. Claims 2-11 recite “The insertion guide of claim..” in every preamble. It is recommended to change every preamble to “The insertion guide in combination with the fastener of claim…” to be consistent with the changes made in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US Patent Publication 2018/0177510) in view of Marik et al. (US Patent Publication 2013/0150864).
Regarding claim 1, Whitaker discloses an insertion guide (1010, Figure 20) in combination with a fastener (1014, Figure 20) comprising a shaft (1046, Figure 21) having a first diameter (see the annotated diagram), and a head (1044, Figure 21) connected to the shaft, the head having a second diameter (see the annotated diagram below) greater than the first diameter so that the head extends outwardly from the shaft (see Figure 21), the insertion guide comprising: a sidewall (1016, Figure 21) having an entrance end (1082, Figure 21), an exit end (1076, Figure 20), and a cavity (1088, Figure 21) extending from the entrance end to the exit end, the sidewall having a guide portion (1078, Figure 21) and a fastener connector portion (1100, Figure 21), the guide portion of the sidewall extending from the entrance end toward the exit end (Figure 21), and the fastener connector portion of the sidewall extending from the exit end toward the guide portion (Figure 21), the sidewall in the guide portion configured such that the cavity has a first cross-sectional distance greater than the second diameter of the head of the fastener (see the annotated diagram below), the sidewall in the fastener connector portion having a second cross-sectional distance greater than the first diameter of the shaft (see the annotated diagram below), and less than the second diameter of the head (when 1104 is in a biased state, see Figure 22 and the annotated diagram); and the fastener positioned within the cavity and conveyable by gravity from the entrance end to the fastener connector portion of the sidewall (see Figures 21 and 22).
Whitaker fails to disclose the insertion guide constructed of a biocompatible material. 
However, Marik teaches an insertion guide (30) fabricated from biocompatible materials (paragraph 0029). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the insertion guide of Whitaker constructed of a biocompatible material as taught by Marik because it is a suitable material for medical applications (paragraph 0029).

    PNG
    media_image1.png
    857
    654
    media_image1.png
    Greyscale

Regarding claim 2, the modified Whitaker’s insertion guide of claim 1, wherein the fastener connector portion of the sidewall is a collet (1102, Figure 21) having a plurality of fingers (1104, Figure 21) defining the cavity at the exit end of the sidewall (Figure 21), the fingers capable of being constructed of a spring-like material so as to be movable outwardly from a resting position to an expanded position, and movable inwardly from the expanded position to the resting position (since 1104s are flexible), when the fingers are in the expanded position, the cavity having a third cross-sectional distance greater than the second diameter of the head (Figure 24).
Regarding claim 3, the modified Whitaker’s insertion guide of claim 2, wherein the plurality of fingers of the fastener connector portion of the sidewall include a first finger and a second finger (Figure 21 depicts two “fingers” 1104), the first finger having a first side (1114, Figure 21) and a second side (see the annotated diagram below), the second finger having a third side (see the annotated diagram below) and a fourth side (1114, Figure 20), the first side of the first finger and the fourth side of the second finger defining a slot (see the annotated diagram below).

    PNG
    media_image2.png
    857
    654
    media_image2.png
    Greyscale

Regarding claim 4, the modified Whitaker’s insertion guide of claim 2, wherein the sidewall defines a fastener connector portion cavity (1110, Figure 20) located within the fastener connector portion of the sidewall (see Figure 20), the plurality of fingers of the fastener connector portion of the sidewall includes a first finger, a second finger, and a third finger positioned around the fastener connector portion cavity, the fastener connector portion cavity having the first cross-sectional distance and the second cross-sectional distance (see the annotated diagram below).

    PNG
    media_image3.png
    681
    647
    media_image3.png
    Greyscale

Regarding claim 5, the modified Whitaker’s insertion guide of claim 2, wherein the second cross-sectional distance is defined by the sidewall when the fingers are in the resting position (Figure 20).
Regarding claim 6, the modified Whitaker’s insertion guide of claim 1, wherein the fastener connector portion includes protrusion (1108, Figure 20) extending inwardly into the cavity such that the protrusion alters a distance across the cavity from the first cross-sectional distance to the second cross-sectional distance (Figure 20).
Regarding claim 7, the modified Whitaker’s insertion guide of claim 6, wherein the shaft of the fastener has a first length (see the second annotated drawing), and the protrusion has a proximal end (see the annotated diagram below), a distal end (see the annotated diagram below), and a second length (see the annotated diagram below) extending between the proximal end and the distal end, and wherein the second length is less than the first length (see the second annotated drawing below).

    PNG
    media_image4.png
    857
    654
    media_image4.png
    Greyscale

Regarding claim 8, the modified Whitaker’s insertion guide of claim 7, wherein the sidewall at the proximal end of the protrusion has a first width, and the second length of the protrusion has a second width, and wherein the second width is less than the first width (see the second annotated drawing below).

    PNG
    media_image5.png
    857
    654
    media_image5.png
    Greyscale

Regarding claim 9, the modified Whitaker’s insertion guide of claim 1, wherein the exit end of the sidewall is capable of having a tapered end (see Figure 22 and the proximal end).
Regarding claim 10, the modified Whitaker’s insertion guide of claim 1, wherein the exit end has a plurality of threads (paragraph 0115 describes threads formed in the abutment surface 1114).
Regarding claim 11, the modified Whitaker’s insertion guide of claim 4, wherein the sidewall has an interior surface extending between the entrance end and the exit end (see the annotated drawing), the interior surface defining the cavity, and an exterior surface spaced outwardly from the interior surface (see the annotated diagram below), the exterior surface extending from the entrance end to the exit end (Figure 21), the sidewall having a first thickness extending between the interior surface and the exterior surface in the guide portion, and a second thickness extending between the interior surface and the exterior surface in the fastener connector portion of the sidewall, the second thickness being greater than the first thickness (see the annotated diagram below).

    PNG
    media_image6.png
    857
    654
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775